Citation Nr: 1216895	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  04-24 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for asbestos exposure/asbestosis or any other respiratory disability.

2.  Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to June 1975.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In November 2010 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

The Board notes that the November 2010 remand included the issue of entitlement to service connection for rhinitis/sinus disorder; however, during the pendency of the appeal, service connection was granted for rhinitis/sinus condition in a December 2011 rating decision.  Accordingly, the issue of entitlement to service connection for rhinitis/sinus condition is no longer in appellate status, and no further consideration of the issue is required.  


FINDINGS OF FACT

1.  A current respiratory disability, including claimed asbestos exposure/asbestosis, or chronic obstructive pulmonary disease (COPD) is not shown to be linked to service.  

2.  Any currently diagnosed low back disability, to include diagnosed lumbar spine degenerative disc and joint disease, did not have its onset in service or within one year thereafter and has not been etiologically linked to the Veteran's service, or any incident therein.



CONCLUSIONS OF LAW

1.  A respiratory disorder, to include asbestos exposure/asbestosis and COPD, was not incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A low back disability, to include degenerative disc and joint disease, was not incurred in active military service; and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claims, a letter dated in June 2002 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, June 2006 and July 2009 letters also informed the Veteran of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records, VA treatment records and medical examination reports, as well as private treatment records are of record.  The Veteran's and his representative's written contentions are also of record.  This evidence was reviewed by both the RO and the Board in connection with the Veteran's claims.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Accordingly, it is concluded VA's notice and assistance obligations have been fulfilled.  

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).


Respiratory Disability

The Veteran contends that he has developed a respiratory disability identified as asbestos exposure/asbestosis as a result of his exposure to asbestos in service as a pilot.

There is no specific statutory guidance regarding claims for service connection for asbestosis or other asbestos-related diseases, nor has the Secretary promulgated any regulations in regard to such claims; however, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

With respect to claims for service connection for a disability involving asbestos exposure, VA must make a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR IV.ii.2.C.9.h.  

Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1MR IV.ii.2.C.9.f.

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for asbestos exposure/asbestosis or for any other respiratory disability.  Initially, the Board notes that VA requested on two separate occasions that the Veteran answer a questionnaire regarding his alleged exposure to asbestos in service and his work history after his discharge.  However, the Veteran has not provided any answers to VA's questionnaire.  He does contend that he was exposed to asbestos as a pilot in service.  VA treatment records show that he has also worked as a commercial pilot, a crop duster, a sea captain, and a welder since his discharge.  The treatment records also note that he worked in construction.  A January 2011 VA examiner, after reviewing the Veteran's claims files and examining him, noted the above histories and opined that there was no history of any significant asbestos exposure.  

The Veteran's service treatment records show no relevant complaints, findings, treatment or diagnoses and the February 1975 discharge examination report shows that clinical evaluation of the Veteran's lungs and chest was normal.  Further, the preponderance of the competent evidence of record does not indicate that the Veteran has a current diagnosis of asbestosis or any other respiratory disability incurred in service.  In this respect, the Board acknowledges an April 1999 private treatment record noting that a March 1999 chest X-ray study showed irregular opacities were present in the lower and middle lung zones and that there was chest wall pleural thickening on the left.  The examiner opined that "with a significant exposure history to asbestos dust, these findings are consistent with the diagnoses of asbestosis and asbestos associated pleural fibrosis."  However, while VA treatment records, dating from June 2000 to April 2004, frequently note the Veteran's history of asbestosis, and show a solitary assessment of asbestosis in June 2000, they repeatedly indicate no relevant complaints, findings, treatment or diagnoses.  Indeed, several treatment records specifically note that the Veteran's lungs were clear to auscultation or that there were no rhonchi, rales or wheezing.  A July 2001 chest X-ray study showed no evidence of active disease and a January 2004 chest X-ray study showed no acute cardiopulmonary disease and evidence of only old granulomatous disease.  

As noted above, during the January 2011 VA examination, the examiner noted that the Veteran's military occupation was as a combat recon pilot, and his belief that he was exposed to asbestos while flying airplanes.  However the examiner also noted that his civilian occupations included working as a sea captain, a crop duster pilot and working in construction.  The examiner further noted that the Veteran had had no hospitalizations or surgeries associated with his respiratory problems and was not currently on any oral medications or inhalers.  It was also noted that a July 2010 chest X-ray study showed no findings of asbestosis, but did indicate mild COPD.  However, pulmonary function testing at the time of the examination, as well as a chest X-ray study revealed no evidence of pulmonary impairment.  Likewise, examination revealed normal chest wall expansion, with no basilar rales, rhonchi or wheezing.  The examiner opined that there were no objective findings to substantiate a diagnosis of either asbestosis or COPD.  The examiner further opined that there was no history of any significant asbestosis exposure.  

Although the Veteran believes that he has asbestos exposure/asbestosis as a result of exposure to asbestos in service, the Board finds that the January 2011 VA examiner's opinion, as well as the post-service VA treatment records showing no treatment for respiratory complaints, to be more persuasive and credible than the Veteran's current assertions.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  While he is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions as in this case.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, while the Board finds the Veteran is competent to say that he has experienced chronic respiratory symptoms since service, such assertions are not part of his appeal and would nonetheless be contradicted by the contemporaneous treatment records dating from June 2000, that merely show a history of asbestosis but no objective evidence of any chronic respiratory disability.  

Finally, while the April 1999 private treatment record indicates that the Veteran's findings were consistent with a diagnosis of asbestosis or asbestos associated pleural fibrosis, the Board finds the January 2011 VA examiner's determination that there was no current disability more probative.  Significantly, the 1999 diagnosis was worded in a peculiarly tentative manner, ("with a significant exposure history to asbestos dust, these findings are consistent with the diagnoses of asbestosis and asbestos associated pleural fibrosis").  Implicated in the wording is that the findings could be consistent with something other than the diagnoses of asbestosis and asbestos associated pleural fibrosis, if there was no significant exposure history to asbestos dust.  Indeed, there is no affirmative statement the Veteran had a history of significant asbestos dust exposure.  In contrast, the VA examiner's findings and opinion were based on a review of the Veteran's claims files, physical examination and current testing and the examiner provided thorough rationale for his findings and opinion that incorporated the Veteran's post-service treatment records as well as his reported history.  No history is included with the April 1999 opinion and no rationale provided.  

In these circumstances, the Board concludes that the greater weight of the evidence fails to link any respiratory disability to service.  Accordingly, service connection is denied.  

A Back Disorder

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced, i.e., in this case, that he injured his back on two occasions in service.  Indeed, his service treatment records show that he had trauma to his sacrum in May 1971 and low back pain in April 1973.  However, as a layman without proper medical training and expertise, he is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a specific back disability.  For example, he is not competent to state that his currently diagnosed degenerative disc and joint disease or any other back disability is a result of the in-service injuries.

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for his current back disability, diagnosed as degenerative disc and joint disease.  Although medical evidence reveals that the Veteran currently has diagnosed degenerative disc and joint disease of the lumbar spine, the Board finds that preponderance of the competent evidence of record does not etiologically link his current back disability to his service or any incident therein.  In fact, the January 2011 VA examiner opined that it was less likely as not caused by or related to his treatment in service and was more likely due to the natural aging process.  The examiner noted that the Veteran reported injuring his back during pilot training and that service treatment records show that he was put on bed rest for 1 week for lumbar spine muscle spasms.  The Veteran reported episodic back pain since that time with no surgeries.  Indeed, VA treatment records, dating from June 2000 to April 2004, show the Veteran intermittently complained of back pain as early as June 2000.  There is no medical opinion of record etiologically linking his current low back disability to his service.  As noted above, the medical evidence of record indicates that the Veteran was treated for back complaints in 1971 and 1973 in service.  However, his February 1975 separation examination report shows that clinical evaluation of his back was normal.  The earliest post-service treatment records showing relevant complaints are dated in June 2000, more than 25 years after his discharge.  VA requested the Veteran submit evidence etiologically linking his current back disability to his service or any incident therein.  However, he has not submitted any medical evidence etiologically linking his current low back disability to service or any incident therein.  

To the extent that the Veteran asserts continuity of the symptoms associated with a low back disability since an injury in service, the available VA treatment records, as well as the January 2011 VA compensation examination, while noting his complaints, show no relevant findings, treatment or diagnoses prior to 2000.  Moreover, although noting his history of a back injury in service, none of the treatment records provide an etiological link to his service.  The Board finds the January 2011 VA examiner's opinion more probative than the Veteran's assertions, as the examiner's opinion was based on a review of the Veteran's claims files and the examiner provided thorough rationale for his opinion that incorporated the Veteran's post-service treatment records as well as his service treatment records and reported history.  

Accordingly, for the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim in this case, and service connection for a low back disability, to include degenerative disc and joint disease, must be denied.  38 U.S.C.A. § 5107(b).  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for asbestos exposure/asbestosis or any other respiratory disability, is denied.  

Service connection for a back disability, to include degenerative disc and joint disease, is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


